Filed 6/30/22 P. v. Majors CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE




 THE PEOPLE,
                                                                        A163661
           Plaintiff and Respondent,
 v.                                                                     (Sonoma County
                                                                        Super. Ct. No. SCR738054)
 DAVID ALLAN MAJORS,
           Defendant and Appellant.




         David Allan Majors (appellant) appeals from a judgment following his
no contest plea to misdemeanor receipt of a stolen motor vehicle. Appellant’s
counsel has raised no issue on appeal and asks this court for an independent
review of the record to determine whether there are any arguable issues.
(Anders v. California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d
436.) Appellate counsel advised appellant of his right to file a supplementary
brief to bring to this court’s attention any issue he believes deserves review.
(People v. Kelly (2006) 40 Cal.4th 106.) Appellant has not filed such a brief.
We have reviewed the record, find no arguable issues, and affirm the
judgment.




                                                               1
                                BACKGROUND
      In December 2020, appellant was charged by information with felony
receipt of a stolen motor vehicle (Pen. Code, § 496d, subd. (a)). According to
the preliminary hearing testimony, appellant attempted to register a stolen
vehicle; appellant claimed he purchased the vehicle, but neither the seller nor
the sale amount stated by appellant matched the bill of sale. In April 2021,
appellant pled no contest to misdemeanor receipt of a stolen motor vehicle
pursuant to a plea agreement by which appellant would be sentenced to time
served with probation and a warrantless search and seizure condition.
      In May 2021, appellant filed a motion to withdraw his plea on the
ground that his attorney coerced him into pleading no contest. At an
evidentiary hearing, appellant, represented by new counsel, testified his prior
attorney told him the plea agreement was in appellant’s best interest because
of his “extensive” criminal history, and “made it sound like [the plea
agreement] was a better deal than if I went to court.” Appellant’s prior
attorney testified he did not imply appellant’s entire criminal history would
be presented to the jury and/or appellant would definitely be convicted if he
went to trial, but did express concerns about the difficulty of prevailing at
trial. The trial court denied appellant’s motion to withdraw.
      Appellant was sentenced to one year informal probation with a
warrantless search and seizure condition.
      Appellant filed a notice of appeal requesting a certificate of probable
cause, without providing a statement of reasons supporting his request. The
trial court denied the request and the clerk deemed the appeal inoperative
(see Cal. Rules of Court, former rule 8.304(b)(3)). Appellant subsequently
filed a second notice of appeal challenging matters occurring after the plea.




                                        2
                                 DISCUSSION
      Appellant was adequately represented by legal counsel throughout the
proceedings. Appellant completed plea forms that described the
constitutional rights he was waiving by entering the no contest plea, the trial
court confirmed appellant understood those rights, and the court found
defendant freely and intelligently waived those rights. The trial court did not
abuse its discretion in denying appellant’s motion to withdraw his plea.
(People v. Nocelotl (2012) 211 Cal.App.4th 1091, 1096 [“ ‘ “To establish good
cause [to withdraw a guilty or no contest plea], it must be shown that
defendant was operating under mistake, ignorance, or any other factor
overcoming the exercise of his free judgment.” ’ ”].)
      The sentence was consistent with the plea agreement. The fine and
fees were proper. The probation conditions were valid.
                                 DISPOSITION
      The judgment is affirmed.




                                        3
                                                     SIMONS, J.




We concur.




JACKSON, P. J.




WISEMAN, J.*




(A163661)




      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                        4